Citation Nr: 0413553	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  02-01 466	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to an increased rating for residuals of a 
fracture of the left 5th fingertip, currently rated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from November 1984 to 
June 1989.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2001 rating decision 
by the RO which denied service connection for a left knee 
disability and which denied an increased rating for residuals 
of a fracture of the left 5th fingertip, currently rated 10 
percent disabling.

In September 2002, the veteran had a Travel Board hearing 
before the undersigned Veterans Law Judge.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the outset, the Board notes that almost all of the 
veteran's service medical records are missing from his period 
of service from November 1984 to June 1989.  In cases where 
service medical records are lost, the VA has a heightened 
duty to assist the veteran in the development of his claims.  
O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
recently held that a VCAA notice letter consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."

The Board is aware that the Secretary of Veterans Affairs has 
filed a motion with the U.S. Court of Appeals for Veterans 
Claims seeking review and clarification of the Pelegrini 
decision.  The Court has provided no further guidance.

In April 2001, the veteran was issued a VCAA notice letter 
pertaining to the claims on appeal.  Regarding the claim for 
an increased rating for residuals of a fracture of the left 
fifth fingertip, the Board finds that the letter fails to 
give adequate notice of the information and evidence need to 
substantiate the claim.  The veteran should therefore be 
given an adequate VCAA letter pertaining to this issue.

An August 2000 VA report reveals that while in a drug 
treatment program, the veteran was treated in the emergency 
room due to complaints of knee pain.  When he returned from 
the emergency room, he was wearing a brace on his leg, and 
was given a pair of crutches.  He reported that his knee 
problem was due to an injury in service.  The claims file 
does not contain the emergency room treatment records.  The 
RO should make attempts to obtain these records.

Additionally, during a September 2002 Travel Board hearing, 
the veteran testified that he received treatment for his knee 
from the St. Louis VA Medical Center (MC) and Presbyterian 
Urgent Care.  The RO should also make arrangement to obtain 
these medical reports.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  Pertaining to the claim for an 
increased rating for residuals of a 
fracture of the left fifth fingertip, the 
RO should send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  This letter should advise the 
appellant of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what evidence 
VA will attempt to obtain.  In the letter, 
the veteran should also be told to provide 
any evidence in his possession that 
pertains to his claim.

2.  The RO should contact the veteran and 
obtain information (names, addresses, 
dates) concerning all VA or non-VA 
examinations and treatment received by him 
for a left knee disorder from his discharge 
from service to the present and for 
residuals of a fracture of the left 5th 
fingertip from August 2000 to the present.  
Additionally, the RO should request that 
the veteran provide specific information 
regarding his treatment from Presbyterian 
Urgent Care.  The RO should thereafter 
contact the medical providers identified 
and obtain copies of all related medical 
records that are not already of record.  

3.  The RO should obtain copies of medical 
records pertaining to treatment of the 
veteran from the St. Louis VAMC in 1996.

4.  The RO should also obtain records of 
treatment from an August 2000 Albuquerque 
VA emergency room visit pertaining to the 
veteran's left knee.

5.  Following the foregoing, the veteran 
and his representative must be furnished 
a supplemental statement of the case and 
be given an opportunity to submit written 
or other argument in response thereto 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




